Title: To George Washington from Elizabeth Powel, 8 September 1787
From: Powel, Elizabeth
To: Washington, George



Dear Sir
[Philadelphia] ⟨Septem⟩ber 8 1787

I have taken the Liberty to send you a reflecting Lamp for your Hall. I well know your Delicacy on the Subject of accepting the smallest Present even from your best Friend; but I as well know your Patriotism, & that when it has come in Competition with your own Feelings the latter have ever yielded. That Light is an Object of immense Consequence no one will venture to deny, & that the Importation of Tallow takes off a great deal of Money I believe is very certain. Your Example will, I flatter myself, be always sufficient to reccommend & establish the Use of any Articles in America.
After the fullest & fairest Experiment it has been found that one of these Lamps gives more Light than Three Spermaceti or Six Tallow Candles. Three spermaceti Candles cost 2/6 & the Tallow 1/6 Two Gills of spermaceti Oil at Five Shillings pr Gallon,

which is the highest retail Price, will not cost quite Fourpence and will burn as long as the Candles. This is an immense saving in any one Article of Family Use; & tho’ I suppose & believe this would be no Object with you, in your own particular Instance, yet, as you are so happily formed as to step out of yourself & consult the Circumstances & Situation of others, I think you will be struck with the Propriety & Utility of bringing them into general Use in Virginia, where I am told they have not gained sufficient Credit to be generally imported. An attempt has been made here to make them but they are so badly & clumsily executed as to be totaly unfit for gentlemens Use; but I hope we shall soon make them equal to the english ones. The One sent is not of the ornamental Kind, but simple & neat; but, with your Temperance & Aversion to Ostentation, that will be no objection. I have sent half a Dozen spare Glasses in case of accidents, & Wick sufficient for Two or Three Years The Mandril is to fix the Wick on with.
The Lamp is put up in a Box with the Wick &Ca very safely I think and the Directions are also in it—I am with great Sincerity dear Sir Your affectionate Friend and very humble Servt

Eliza. Powel

